ve Gase 8:15-cr-00307-M “Document 853 Filed 11/10/20. Page 10 of. ~-PagelD. 3197. a Jes

 

 

HISTRICTS ane rs

 

TT \. Rikiemas

 

a oe “plea? TE wl an.

 

 

a “aloes = ence “peeled AGS Pleare. | tnd

= ial

 

 

 

esgic ly =y y ae

 

 

“f Fol wa -

 

 

hh fo le een.

 

oe ala [-1T]_

 

 tiauilé. oe

 

= Ee aor 3 e

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:15-cr-00307-M Document 853 Filed 11/10/20 Page2of3 PagelD 3198

 

Eyberd ragedgee {let gpecgeed ella tf td lapedtyed cal efedlny

THEOL WLIW
IOVS WO VF wes }

Sor

Wanye) ¢ why nt "nett

 

Aaa

Y €Wd O2OC AON

OSE Ty AVHDNIPYIa

ms

Whore #

+.%

\ WwW SO
OF Q%

SYA EADY 2) hang

Leb

de.

ON HAN
Case 3:15-cr-00307-M Document 853 Filed 11/10/20 Page3of3 PagelD 3199

Gnited States District Court
SHrorthern District of Texas

Dallas Division
November 12, 2020

Nicole Leedy

#49891-177

BOP Aliceville FCI - Camp
PO BOX 487

Aliceville, AL 35442

Re: Your correspondence received in the U.S, District Clerk’s Office on November 10, 2020
Case No./Style: 3:15-CR-307-M-13; USA v. Longoria et al
Ms. Leedy,

Please find enclosed a courtesy docket sheet in reference to the case listed above.

Sincerely,

Deputy Clerk - SRE
